Citation Nr: 1106999	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-23 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to 
October 1964, and from March 1966 to May 1970.  His discharge 
from the second period of service was under conditions other than 
honorable, and a March 1995 VA Administrative Decision determined 
that the discharge from the second term of service was under 
dishonorable conditions for Department of Veterans Affairs (VA) 
purposes.  The Veteran did not appeal.  Hence, the March 1995 
Administrative Decision is final.  38 U.S.C.A. § 7105 (West 
2002).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision by the VA Regional Office 
(RO) in Philadelphia, Pennsylvania.  

In November 2010, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  At that time, the record was 
held open for 60 days so that the Veteran could submit additional 
medical evidence.  The Veteran also requested a copy of his 
service personnel records.  The claims file was referred to the 
Board's privacy office, which subsequently sent the Veteran a 
letter indicating that they were unable to complete his request 
without a proper signature.  The Veteran was advised that he 
should submit a written request.  He was given 30 days to 
respond.  To date, the Veteran has not submitted a written 
privacy act request or additional medical evidence.  Accordingly, 
the Board will proceed with his claim.  


FINDINGS OF FACT

1.  An August 1997 rating decision determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD; the Veteran did not 
appeal this decision within one year following notification.

2.  Evidence added to the record since the August 1997 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
PTSD, and does not raise a reasonable possibility of 
substantiating the claim.  

CONCLUSIONS OF LAW

1.  The August 1997 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159 (2010) have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
correspondence dated in August 2007, prior to the rating decision 
in question, of the information and evidence needed to 
substantiate and complete his claim.  The Veteran was notified of 
the evidence necessary to establish service connection, and he 
was advised that service connection for PTSD was previously 
denied.  The letter explained the definition of new and material 
evidence and of the basis for denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This letter also notified the Veteran of his 
and VA's respective obligations with regard to obtaining evidence 
and provided information regarding how VA assigns disability 
evaluations and effective dates.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  The claims file contains service personnel records, 
service treatment records, and VA medical records.  Information 
in the claims file indicates that the Veteran is receiving 
benefits from the Social Security Administration.  The Board 
acknowledges that these records were not obtained.  VA has an 
obligation to secure Social Security Administration records if 
there is a reasonable possibility that the records would help to 
substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).  The Veteran has not asserted, however, 
nor is there any reason to believe, that Social Security 
Administration records would address the character of discharge 
from his second period of service or that under the circumstances 
of this case, they would be otherwise relevant to his claim to 
reopen.  The duty to assist is limited to specifically identified 
documents that by their nature would be facially relevant and 
material to the claim and there is no duty to conduct a fishing 
expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
As such, the Board declines to remand for these records.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

Analysis

In April 1995, VA denied entitlement to service connection for 
PTSD for compensation purposes.  The decision noted that the 
appellant's second period of service was under dishonorable 
conditions and the rating was limited to disabilities arising 
from the Veteran's first period of service, i.e., his only term 
of honorable service.  Service connection for PTSD was denied 
because there was no evidence showing that he incurred or 
aggravated a psychiatric disability during his first period of 
service or experienced a stressor during that period which would 
cause PTSD.  The Veteran disagreed with this decision and a 
statement of the case was furnished in January 1996.  A timely 
substantive appeal was not received.  Hence, the April 1995 
rating decision is final.  38 U.S.C.A. § 7105.

In March 1997, the Veteran requested to reopen his claim.  In 
August 1997, the RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to service 
connection for PTSD.  It was noted that the stressors underlying 
the development of PTSD were incurred during a dishonorable 
period of service, and there was no evidence to show than any 
stressor was experienced during his first period of service that 
caused PTSD.  The Veteran did not appeal this decision within one 
year following notification and it is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The Veteran most recently submitted a claim to reopen the issue 
of entitlement to service connection for PTSD in April 2007.  A 
claimant may reopen a finally adjudicated claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For purposes of this discussion, the Board will consider whether 
new and material evidence has been received since the final 
August 1997 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(the evidence that is considered in determining whether new and 
material evidence has been submitted is that received by VA since 
the last final disallowance of the appellant's claim on any 
basis).  

Relevant evidence at the time of the August 1997 decision 
included the Veteran's statements, service personnel records, and 
a March 1995 Administrative Decision.  

In a July 1994 statement, the Veteran reported various stressors 
related to his Vietnam combat service.  

Service personnel records show that the Veteran's first period of 
service was under honorable conditions.  During his second term 
of service the Veteran served in Vietnam and was awarded the 
Combat Action Ribbon.  He had multiple offenses during his second 
period of service and ultimately requested discharge for the good 
of the service to avoid trial by court-martial for three periods 
of unauthorized absence.  He was discharged under conditions 
other than honorable.  

The character of discharge was reviewed by the Navy Discharge 
Review Board and the Office of the Secretary of the Navy in May 
1972.  They concluded that no change, correction, or modification 
should be made in the original discharge.  

In March 1995, VA issued an administrative decision and 
determined that the Veteran's discharge from his second period of 
service was under dishonorable conditions for VA purposes.  See 
38 C.F.R. § 3.12(d) (2010).  

VA medical records indicate the Veteran was hospitalized for PTSD 
from December 1994 to February 1995.  The Veteran reported 
numerous stressors related to military service.  He indicated 
that he was stationed in Cuba during the Cuban missile crisis and 
that he saw somebody blown off a truck while driving over a mine.  
During his second enlistment, he served in Vietnam and reported 
numerous major traumas occurring while in serving in combat.  He 
described difficulty adjusting following return from Vietnam.   

Evidence received since the August 1997 final decision includes a 
record of time lost, statements and testimony regarding claimed 
stressors, and VA medical records.  

Record of time lost indicates three periods of unauthorized 
absence, as well as two periods of confinement.  

In August 2007, the Veteran submitted a stressor statement 
describing one of his combat experiences in Vietnam.  He also 
submitted a buddy statement and declassified information 
pertaining to Vietnam combat experiences.  

VA records again document treatment for PTSD in 1994 and 1995.  

At the videoconference hearing, the Veteran reported that he went 
to Vietnam in 1967 and spent approximately 13 months there.  He 
denied any type of psychiatric difficulty prior to this term of 
service and he testified that he was absent without leave on 
various occasions following Vietnam service.  He reported issues 
since serving in Vietnam, that he started drinking, and that he 
would just take off.  

To the extent the evidence received since August 1997 was not 
previously considered, and is not cumulative or redundant, it is 
new.  The record, however, previously showed a diagnosis of PTSD 
and a verified in-service stressor (combat participation).  See 
38 C.F.R. § 3.304(f) (2010).  Thus, the newly submitted evidence 
is not material because it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  That is, it 
does not show the Veteran has PTSD related to a verified stressor 
during his first period of service; or, that his second period of 
service was under conditions other than dishonorable for VA 
purposes.  Thus, the claim is not reopened.   

The Board acknowledges the Veteran's testimony that he recently 
applied to have his discharge upgraded.  If the Veteran receives 
an upgraded discharge, he is invited to resubmit his claim at 
that time.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


